Citation Nr: 0636569	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-20 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1964 to March 1966.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision of the Portland, Oregon Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for chronic lumbar strain superimposed on 
degenerative changes, rated 40 percent effective April 13, 
1998 (the date of claim).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

As noted above, the RO granted service connection for chronic 
lumbosacral strain superimposed on degenerative changes 
(i.e., arthritis).  The rating decision granting service 
connection for the low back disability noted that the veteran 
had also sustained a postservice (lifting) low back injury 
(suggesting that there is low back pathology that is 
considered nonservice-connected).  The veteran's low back 
disability picture is complicated by the fact that he also 
has disc disease, symptoms of which apparently were not 
considered in the rating of the service connected low back 
disability, but which the RO, to date, has not specifically 
found to be either service-connected or nonservice-connected.  
Furthermore, the medical opinion evidence needed for the 
determinations as to whether or not lumbosacral disc disease 
is service connected and the proper rating for the service 
connected low back disability is inadequate to allow for 
informed determinations on those matters.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he received for low back 
disability from 1992 to the present; 
compare the veteran's listing of these 
treatment sources with the treatment and 
evaluation records already in the claims 
file, and (with his cooperation in 
providing any necessary releases) secure 
for any records of treatment or evaluation 
that are not already associated with the 
claims file.

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the nature and 
etiology of all of his low back pathology.  
The veteran's claims file (to include both 
service medical records and records of all 
postservice evaluations and treatment) 
must be reviewed by the examiner in 
conjunction with the examination.  Upon 
review of the record and examination of 
the veteran the examiner should:  (a) 
Identify all low back pathology present 
(2) With respect to each pathological 
entity found (to specifically include any 
lumbosacral disc disease) the examiner 
should offer an opinion as to whether or 
not such is related (part of or caused or 
aggravated by) the veteran's service 
connected "lumbar strain superimposed on 
degenerative changes? Is otherwise related 
to low back complaints noted in service? 
or Is due to intercurrent causes (e.g., 
any postservice injury)?  (3) Identify all 
symptoms and all associated impairment 
attributable to each low back disability 
entity diagnosed.  If the specific 
etiology for any low back pathological 
entity cannot be determined without resort 
to speculation, it should be so stated for 
the record.  If symptoms and associated 
impairment are attributable to various 
pathological entities and cannot be 
attributed to a specific disability 
entity, it should be so stated for the 
record.  The examiner must explain the 
rationale for all opinions given.

3.  The RO should then readjudicate the 
veteran's claim regarding the rating of 
his service connected low back disability.  
In conjunction with this action, the RO 
must make preliminary determinations as to 
whether or not each low back disability 
entity found on the examination sought 
above is (or is not) service connected.  

If the RO determines that any low back 
pathology is not service connected, the 
veteran must be advised of such 
determination (and given the opportunity 
to respond to and/or appeal the 
determination) before the RO proceeds with 
the determination regarding the 
appropriate rating for the veteran's 
service connected low back disability.  If 
the claim on appeal remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled by 
the RO in an expeditious manner.  See 38 U.S.C.A.       §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


